DETAILED ACTION
This action is responsive to the following communications: Original Application filed on February 7, 2022, and the Applicant’s Response to Pre-Exam Formalities Notice filed on April 11, 2022. 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-15 are pending in this case. Claims 1-3 are the independent claims. Claims 1-15 are rejected.

Prioritized Examination – Track 1



As indicated in the “Decision Granting Request for Prioritized Examination (Track 1)” mailed on May 25, 2022, this application will be accorded special status throughout its entire course of prosecution until one of the following occurs:
Filing a petition for extension of time to extend the time period for filing a reply
Filing an amendment to amend the application to contain more than four independent claims, more than thirty total claims, or a multiple dependent claim
Filing a request for continued examination
Filing a notice of appeal
Filing a request for a suspension of action
Mailing of a notice of allowance
Mailing of a final Office action
Completion of examination as defined in 37 CFR 41.102
Abandonment of the application

Priority
As indicated on the Filing Receipt (mailed on April 12, 2022), there is a discrepancy between the date of U.S. Provisional Patent Application No. 63/149,363. This appears to be due to an issue with the Application Data Sheet (ADS) filed on February 7, 2022. 
	On page 3 of the ADS, in the “Domestic Benefit/National Stage Information” section, Applicant has listed U.S. Provisional Patent Application No. 63/149,363, but left the filing date of the Provisional application blank. Applicant should file an amended ADS and include the correct date (“2021-02-15”) in the appropriate field. For assistance in making the necessary amendments, please review the Manual of Patent Examination Procedure (MPEP), sections 211.01(a) and 601.05(a)(II).

Specification
The disclosure is objected to because of the following informalities:  
There should be a new paragraph inserted at the beginning of the Specification with a section header entitled “CROSS-REFERENCE TO RELATED APPLICATIONS.” This new paragraph should list the priority document, its filing date, and its relationship to the present application. The following is some sample phrasing that can be used:
“This application claims the benefit of U.S. Provisional Patent Application No 63/149,363, filed on February 15, 2021.”
In paragraph 0009, the acronym VTOL appears without having been first defined. This should be corrected to recite “As personal and private piloted and autonomous Vertical Takeoff and Landing (VTOL) aircraft enter our skies…”
Appropriate corrections are required.

The use of trademarks has been noted in this application. The term should be accompanied by the generic terminology, if appropriate; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The following were not properly marked:
GOOGLE MAPS, GOOGLE EARTH, APPLE MAPS, BING MAPS, MAPQUEST (paragraph 0005).
Appropriate corrections are required.

Claim Objections
Claim 15 is objected to because of the following informalities: 
Claim 15 contains two ampersands (“&”). These should be replaced with the word “and” in both instances.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

	The test for compliance with the written description requirement is whether the Specification describes the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. This is shown by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997).
	The present Specification contains no flow charts, no pseudocode, code snippets, or details as to how the purported invention achieves its stated goals. There is no block architecture diagram showing the various components necessary to achieve, construct, or use the invention. 
	For example, claims 2, 3, 5, 8, 9, and 12 are “use claims.” A use claim is a claim that appears or attempts to claim a process, but fails to set forth any process steps to achieve or perform the process. For these claims, neither the claim language nor the Specification appears to provide any explanation as to how to perform the methods claimed. 
	Claim 1 is unclear for a similar reason. It states that it is a method claim, but then only recites hardware or software components—there are no method steps. What is the invention intended to be claimed? A method or a system?
	Claim 4 further recites hardware, and no method steps. Namely, that the program is distributed across multiple computers. But what is the method? Where are the steps?
	Claim 6 appears to be a negative limitation claim (“are not required”). While the language is also indefinite for several reasons (see below), for the particular aspect of determining location without cameras and triangulation, the Specification fails to present a method for accomplishing that task. In other words, how is location determined without using cameras and triangulation? Where is this technique described in the Specification?
	Claim 10 recites synchronizing the virtual nodes with “exact location information” detected by the sensor. At best, paragraph 00034, describing Fig. 6, appears to discuss this, but that merely states the intended output: create a virtual representation of the physical environment. The question, again, is how is the virtual representation created? 
	Claim 11 recites object tracking within the environment, but does not present an algorithm, flow chart, process, or code to explain how the tracking is accomplished. 
	Claim 13 discusses how devices (e.g., vehicles, machines, planes, etc.) within the environment use information about their location to establish a basis for advanced obstacle avoidance. First, there is nothing indicating how the plurality of devices know their real time location within the environment. Second, there is nothing describing how the information is used to perform or do anything, such as create a baseline or perform obstacle avoidance.
	Claim 15 recites intended use for the information and location tracking for “aid[ing] in safe travel, congestion avoidance & collision avoidance.” How is this accomplished? How is this performed? 

	In summary, except for claim 14 (which is rejected due to its dependency on a rejected parent claim), none of the other claims describe the details of how the invention functions or how the different capabilities are actualized. The Specification presents these as fait accompli—they just happen. But what is necessary to show possession, and comply with the written description requirement, is to provide sufficient description of how to perform the claimed method. That is absent here.
	Accordingly, claims 1-15 are rejected for failing to comply with the written description requirement.

Claims 2, 3, and 5-151 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

	The test for enablement is whether the disclosure when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. There are a number of factors to review when making a determination as to whether a claim complies with the enablement requirement. The primary factors are the Wands factors2. A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).

	The Wands factors are the following:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

	While the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the enablement rejection. For the purposes of this analysis, the key factors here are A, B, F, G, and H.

	Turning to A, the breadth of the claims, in most of the cases, the breadth of the claims is great because they are either “use claims” or recite intended us of the invention, but do not recite the necessary metes and bounds of the invention. See below with respect to the indefiniteness rejections under 35 USC 112(b). This factor weighs heavily against a finding of enablement.

	Turning to B, the nature of the invention is unclear. As noted above, with respect to the written description rejections, and below, with respect to the indefiniteness rejections, the claims fail to recite method steps, they are use claims, they have numerous antecedent basis issues, etc. It appears that this is directed to creating a 3D representation of a physical environment to collect and present data between entities. The summary of the invention is focused on potential end uses of the invention (e.g., autonomous vehicles, obstacle avoidance, fine tuning of flight controls, navigation services, etc. But those describe intended uses of the invention, but not the invention itself. It appears that the invention is using sensors to map and track objects within an environment. However, the invention also appears to concern the collection and dissemination of data between entities. Further, the invention also appears to concern displaying a representation of real space to a user via a display. Accordingly, this factor weighs heavily against a finding of enablement.

	Turning to F, the amount of direction provided by the inventor is minimal. There are numerous claims reciting what the invention “can” do, but this is merely a recitation of intended use. The Applicant fails to present the necessary direction as to “how” to make or use the invention; instead the Applicant focuses on what can be done with the invention once it is up and running. Figures 1-4 are not particularly useful to ascertain how to make or use the invention; they present a node (Fig. 1), the grid of nodes (Fig. 2), approaching a node (Fig. 3), and interacting/selecting a node (Fig. 4). Fig 5 presents an exemplary registry for information each node contains (latitude, longitude, altitude—the example is non-exhaustive). Fig. 6 presents a digital representation of the environment and an object (airplane) moving with the real space depicted in the representation. 
	But there are no processes, no flow charts, no architecture diagrams, no algorithms, no pseudocode or code snippets, to explain how to achieve this functionality. There is no “how” in the Specification to explain to one of ordinary skill how to make or use the invention. Where do the nodes come from? How is the registry populated? How is the representation created? None of the information about how to make the invention is presented. Accordingly, this factor weighs heavily against a finding of enablement.

	Turning to G, the existence of working examples, the Applicant has failed to provide any working examples. Such examples can be “working” (an actual example or one based on work actually performed) or “prophetic” (based on predicted results). As noted with respect to F, there are no architecture diagrams, no block diagrams, no flow charts, no algorithms, etc. The detailed description section of the Specification amounts to six paragraphs—one paragraph each to describe each of the figures, and a conclusion. The figure description paragraphs are focused on the talking about what is presented within the figures, and not the “how” of the invention.  Accordingly, this factor weighs against a finding of enablement, for reasons similar to factor F.

	Turning to H, the quantity of experimentation needed to make or use the invention based on the content of the disclosure is high. Because there are no working examples, and because there are no flow charts, and because there are no architecture diagrams, and because there is no pseudocode or code, the degree of experimentation is quite high. Accordingly, this factor weighs against a finding of enablement.

	The remaining factors (C-E) have little impact on a determination for or against enablement.
	Accordingly, in view of the above analysis, claims 2, 3, and 5-15 fail to comply with the enablement requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	There are a number of distinct indefiniteness issues presented in the claims.

Unclear scope: 
	Independent claim 1 states a claim for a “global positioning method,” but then goes on to only recite a plurality of hardware and software elements. There is no method claimed. There are no methods steps recited. It is unclear if the Applicant intended to claim a method or a system. 
	Additionally, there are issues with the claimed elements that raise indefiniteness issues. The phrase “virtual software program” is unclear. What is a virtual software program? Is this intended to mean virtual reality or augmented reality software? What is the claimed touch screen display connected to: the server, the host machine, or the sensor? Given the language, a webpage (internet based interface served by a computer server) presented in a local device (host machine) browser (virtual software program) with a remote camera (internet connected virtual interactive sensor) reads on the claim.
	Accordingly, independent claim 1 is indefinite.
	
Use Claims:
	Independent claims 2 and 3 state a claim for a  “global positioning method,” however, none of the claims recite any method steps. Claim 2 recites a software program and its intended use, but does not describe a method.  Similarly, claim 3 recites a program with an intended use, but does not describe any method steps.
	These types of claims are “use” type claims, in that they merely recite a use without any steps delimiting how the use is practiced. Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.

	This also renders all of the dependent claims indefinite due to their dependence from an indefinite parent claim.

Lack of antecedent basis:
	Multiple claims have antecedent basis issues. 
	Claim 3 recites “the vehicle, machine, or device,” “the virtual interactive environment,” “the grid of fixed virtual nodes,” and “the sensors.” There is no antecedent basis for any of these elements.
	Claim 4 recites “a computer server” and “a virtual software program.” It is unclear if this is intended to recite the server and program from its parent claim 1, or if this is referring to a new or different server and program.
	Claim 5 recites “an internet connected virtual interactive sensor” and “fixed virtual nodes.” It is unclear if this is intended to recite the virtual sensor from its parent claim 1, or if this is referring to a new or different sensor. Additionally, there is a lack of antecedent basis for any fixed virtual nodes.
	Claim 7 recites “the specified application.” There is a lack of antecedent basis for the specified application. Is this intended to refer to the virtual software program of claim 2?
	Claim 10 recites “the artificially placed grid” of fixed virtual nodes and “the installed virtual interactive sensor.” There is a lack of antecedent basis for both “the artificially placed grid of fixed virtual nodes” and “the installed virtual interactive sensor.” The only thing “installed” in the parent claim is the program into the vehicle, machine, or device.
	Claim 11 recites “each virtually interactive sensor” and “the vehicle, machine, or devices.” Claim 5 only recites a single sensor. Therefore there is a lack of antecedent basis for a plurality of sensors. Additionally, there is a lack of antecedent basis for vehicles, machines, and devices.
	Claim 12 recites “businesses” and “groups of nodes.” There is a lack of antecedent basis for both businesses and groups of nodes.
	Claim 13 recites “machines” and “devices.” There is a lack of antecedent basis for both machines and devices.
	Claim 14 recites “a virtual interactive sensor” and “a virtual software program.” It is unclear if this is intended to recite the sensor and program from its parent claim, or if this is referring to a new or different sensor and program.
	Claim 15 recites “users,” “fixed physical objects,” “sensor enabled objects,” “end-user,” and “the connected vehicle.” 

	Accordingly, claims 3-5, 7, and 10-15 contain antecedent basis issues, rendering them indefinite. 

Failure to point out and distinctly claim the subject matter of the invention:
	Several of the claims include language that is unclear, broad, relative, or subjective. 
	Claim 2 recites “a global virtual interactive environment that spans all internet connected airspace above and below ground and below sea level and consists of a grid of fixed virtual nodes that contain virtually accessible information and form an underpinning system for information exchange.” This language has several issues. First, it is unclear what is meant by a “global” virtual environment spanning “airspace above and below ground” and “below sea level.” What does the Applicant mean by “airspace…below ground” and “below sea level?” Is the airspace associated with, or with respect to, something (e.g., the user, a vehicle, a fixed location, etc.)? Further, it is unclear what is meant by the language “and form an underpinning system for information exchange.” That appears to be the invention, which makes the language circular. In other words, the invention is for underpinning system for information exchange by forming an underpinning system for information exchange.
	Claim 3 similarly recites a virtual environment that includes “airspace above and below ground” that suffers from the same issues as claim 2. Additionally, the claim recites relative terminology such as “precisely scaled” and “matches precisely.” Relative terminology is indefinite because one of ordinary skill in the art would not understand what Applicant is claiming when viewed in light of the specification. In other words, what is the grid of fixed virtual nodes “precisely scaled” against (or with respect to what)? Similarly, what is the scaled version intended to “match precisely” to? 
	Claim 5 recites that the sensors uses “virtual interactive technology as commonly used in virtual controllers and virtual gloves to access information.” This is indefinite because it recites a use without any limit on how the use is actually practiced. Furthermore, the claim recites “upon coming into proximity of each fixed virtual node.” What is coming in proximity to the virtual nodes? A cursor? A user? What constitutes proximity? 
	Claim 6 recites “wherein triangulation and cameras are not required to achieve an exact location.” Applicant’s intent appears to recite a negative limitation, although the language does not quite do so. For a correct negative limitation, the claim should recite something akin to “achieving an exact location without using cameras or triangulation.” Additionally, while negative limitations are permitted in claims, see MPEP 2173.05(i), such a limitation must have its basis in the original disclosure. A review of the Specification fails to indicate such a basis for this limitation. See above. 
	The claim is further indefinite because the claim (and the Specification) fail to recite both how to achieve an exact location without cameras and triangulation and fails to recite what is being located and what constitutes an exact location. 
	Claim 7 recites the nodes placed in a grid like fashion “touching or spaced apart as large or as small and as close or as distanced as is required for the specified application.” The first part of this is indefinite because the entire description is subjective and relative. “Touching” is different than “spaced apart,” and when spaced apart, the nodes are spaced “as large OR as small AND as close OR as distanced” which is both unclear and contradictory. There is also no recitation or description as to what constitutes a “specified application,” which itself is the determinative factor in the spacing to begin with. Finally, the nodes are claimed as “fixed” virtual nodes. If they are fixed, they cannot be adjusted; if they can be adjusted, they are not fixed.
	Claim 8 recites several undefined terms, such as “pertinent” and “promoted” information. Additionally, the recitation of “location services, measurement services, boundary services, information services as well as virtual advertising services” is again a form of use without any limit on how the use is actually practiced. Specifically, what is meant by these various services, what are the outputs of these services, to whom are the outputs delivered, and how are the services rendered? 
	Claim 9 recites “virtual nodes” that provide an outlining boundary of elements they “come into physical contact with.” If the nodes are virtual, how do they come into physical contact with anything? Additionally, this is another use claim, in that it presents a method without reciting acts to perform the method or delimit how the use is practiced.
	Claim 10 recites “grid of fixed virtual nodes is synced with the exact location information detected by the installed virtual interactive sensor.” This is unclear with respect to the parent claim. The parent, as best understood, recites the virtual nodes as matching precisely (itself unclear as described above). Therefore, what location information are the nodes being synced with if not themselves?
	Claim 11 recites that each sensor “acts as an account.” How can a sensor act as an account? A user account? What kind of account? The term “account” does not appear in the Specification at all.
	Claim 12 recites “wherein businesses can utilize groups of fixed virtual nodes to run virtual advertising within specified locations to capture relevant passer by business.” What is running the advertising: the nodes or the businesses? How is the virtual advertising provided? What constitutes “relevant passer by business?” How does virtual advertising—presumably pushed or transmitted to users--“capture” anything? Again, this is a “use” claim, in that it describes a use without any limit on how the use is actually practiced.
	Claim 13 recites “to establish a basis for advanced obstacle avoidance for machines and end-users.” There are several issues here. The phrase “can know” It is not positively recited. In other words, the claim does not explicitly state that the machines or device actually know their exact location, merely that they have the capability to know their exact location. Furthermore, there is no recitation or explanation as to how they “know” their exact location? There is also no detail or explanation for either how the vehicles establish a “basis” for advanced obstacle avoidance, nor is there an explanation of “advanced obstacle avoidance.” At best, the Specification describes “baseline” obstacle avoidance, but nothing about advanced obstacle avoidance.
	Claim 14 recites “pertinent movement tracking data” for other machines. There is nothing describing pertinent movement tracking data.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Conclusion
Because there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of the claims, it would not be proper to reject such claims on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.

The Examiner has searched the prior art to find references that best match the closest interpretation of the claimed invention. The prior art is made of record and is considered pertinent to Applicant’s disclosure.
U.S. Patent No. 7,570,261 B1 (Creating a virtual 3D environment based on a city model corresponding to real city entities and businesses).
U.S. Patent No. 10,885,710 B1 (Reality guided roaming in a virtual environment based on a plurality of sensors).
U.S. Patent Application Publication No. 2010/0073363 A1 (Real-time environment tracking and command to coordinate devices in a physical environment).
U.S. Patent Application Publication No. 2018/0350144 A1 (Simulating and displaying real world activities and interactions in a virtual world).
U.S. Patent Application Publication No. 2019/0269958 A1 (Employing 3D data predicted from 2D images using neural networks for 3D modelling).
U.S. Patent Application Publication No. 2019/0303759 A1 (Training, testing, and verifying autonomous vehicles in simulated environments).
U.S. Patent Application Publication No. 2020/0064456 A1 (Proximity and presence monitoring of entities within proximity of objects and devices).
U.S. Patent Application Publication No. 2020/0225673 A1 (Obstacle recognition and avoidance for autonomous robots).
U.S. Patent Application Publication No. 2020/0334908 A1 (Blending real and virtual environments with situated physical reality).
U.S. Patent Application Publication No. 2022/0019248 A1 (Control of unmanned autonomous aerial vehicles using objective based inputs).

It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC J. BYCER whose telephone number is (571) 270-3741. The Examiner can normally be reached Monday - Thursday 9am-6pm, and alternate Fridays 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KIEU D. VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J. BYCER/
Primary Examiner
Art Unit 2173




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claims 1 and 4, reciting hardware and software components, are enabled, but see below, concerning indefiniteness.
        2 In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).